DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2008/0049451) in view of Min et al. (US 2013/0148198), Coggio et al. (US 2013/0208360) and Jones et al. (US 2005/0059766).
Regarding claim 11, Wang teaches optical substrates for brightness enhancement for use in flat panel displays (Pg. 1, Paragraph [0004]). There are two optical substrates illustrated in figure 2 including a top substrate (#26) (“top microstructured layer”) and a bottom substrate (#28) (“bottom microstructured layer”) (Pg. 2, Paragraph [0022]). The substrates include longitudinal prism structures which are arranged orthogonal between the two susbtrates (Pg. 2, Paragraph [0022]). The optical substrates may be formed with an optically transparent material such as acrylic and the base of the optical substrates may be formed of the same transparent optical material as the substrate (“top microstructures single layer and the bottom microstructured layer being fully cured”) (Pg. 3, Paragraph [0029]). 
Wang is silent with respect to the prism structures being annular structures. However, Wang does teach the peaks and valleys of the prism structures being adjusted in a variety of ways including being irregular and being in a non-parallel relationship to each other (Pg. 4, Paragraph [0034]). 
Jones teaches a durable microstructured articles which may be used for brightness enhancing films (Pg. 1, Paragraph [0001]). The articles include an optical layer adjacent to the base layer and the optical layer including a microstructured surface including irregular prismatic patterns such as annular prismatic patterns (Pgs. 5-6, Paragraph [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the prism structures of Wang, which may be irregular prism patterns, such that they are annular prismatic patterns as taught by Jones who, similar to Wang, teaches optical substrates with microstructured surfaces for use as brightness enhancement films. 
Wang is silent with respect to an adhesive layer being located between the top substrate and the bottom substrate and the longitudinal prism structures of the optical susbtrate #28 extending in to and embedded into the adhesive layer. 
Min teaches a multilayer optical sheet for display devices (Pg. 1, Paragraph [0003]). Min teaches optical sheets which include two optical sheets (#5 and #6) which have prisms having different periods, heights and refractive indices (Pg. 1, Paragraph [0007]-[0016]). Furthermore, Min teaches an adhesion layer being located between the two optical sheets in which the prisms of the bottom sheet are embedded into the adhesion layer (Pg. 4, Paragraph [0089]-[0102]). The prisms being embedded in the adhesion layer allows for maximizing the enhancement of the bonding quality (Pg. 3, Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the filing of the invention to form an adhesion layer between the upper and lower substrates in which the longitudinal prisms of the lower substrate are embedded in the adhesion layer in order to maximize the enhancement of bonding quality as taught by Min.
Wang is additionally silent with respect to the longitudinal prisms of one of the substrates being coated and embedded with a material whose refractive index is different from that of the longitudinal prisms. Wang does teach the inclusion of a diffuser layer being above the top optical substrate (Fig. 2, Pg. 2, Paragraph [0022]). 
Coggio teaches low refractive index diffuser layers which include haze generating particles (Pg. 1, Paragraph [0003]). The low refractive index layer may be disposed on an optical element (Pg. 1, Paragraph [0005]). The use of the low refractive index layer as a hazy film acting as a diffuser film allows for display applciations allows for the reduction of optical elements or films in the displays (PG. 2, Paragraph [0017]). The low refractive index layers includes a binder, a plurality of metal oxide particles and a plurality of interconnected voids resulting in the layer having a refractive index of less than 1.3 (Pg. 1, Paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the diffuser sheet above the first optical substrate of Wang such that the diffuser sheet is formed from the materials of the low refractive index layer of Coggio which allows for the reduction of optical elements in a display. Furthermore, one of ordinary skill in the art would recognize that the inclusion of this layer acts as a coating over the longitudinal prisms embedding them in the low refractive index layer. 
Regarding claim 12, Wang teaches the optical susbtrates as discussed above with respect to claim 11. As discussed above, the substrates may be formed with a base layer which may be formed from the same material as the optical susbtrates (“the bottom microstructured layer is a single layer”).
Regarding claim 13, Wang teaches the optical substrates as discussed above with respect to claim 11. As discussed above, Min teaches the prisms of the bottom sheet as being embedded in the adhesion layer further illustrated in figure 4, which only reach the bottom of the top sheet (“a depth of penetration of the peaks of the second linear structures into the bottom surface of the top microstructured single layer is not greater than 50 percent of the respective height of the microstructure feature”).
Regarding claims 14-15, Wang teaches the optical susbtrates as discussed above with respect to claim 11. Wang further teaches the base of the optical substrates may be on the range of 25 to 300 microns (Pg. 3, Paragraph [0029]). Furthermore, the optical susbtrates may have low valleys and high valleys wherein the low valleys (#37L) have a thickness of 0 microns (Pg. 3, Paragraph [0026]; Fig. 3). As such, the thickness of the optical substrates at the low valleys to the bottom of the base of the microstructured layer would be 25 to 300 microns (“wherein the top microstructured single layer/bottom microstructured layer has a thickness defined by the smallest distance from any point on the top microstructured surface of the top microstructured single layer to the bottom surface of the top microstructured single layer, and wherein the thickness is not greater than 25 micrometers.”) 
Although the thicknesses taught by Wang and those of the instant claims are not exactly the same, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 18, Wang in view of Sung teaches the optical susbtrates as discussed above with respect to claim 11. Wang further teaches the use of the optical susbtrates in backlight LCD’s including a light source and a reflector (“light source and back reflector”) (Pg. 2, Paragraph [0022]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2008/0049451) in view of Min et al. (US 2013/0148198), Coggio et al. (US 2013/0208360) and Jones et al. (US 2005/0059766) as applied to claim 11 above, and further in view of Mullen et al. (US 2007/0253072).
Regarding claims 16 and 17, Wang teaches the optical substrates as discussed above with respect to claim 11. As discussed above, Wang teaches the optical substrates may be formed from a material such as acrylics.
Wang is silent with respect to the optical susbtrates being formed from crosslinkable or crosslinked compositions.
Mullen teaches a structure including a microstructured layer that includes a first cured portion and a second cured portion that are formed from the same light or radiation curable material (Pg. 1, Paragraph [0004]). As illustrated in figure 22, the optical structure includes two layers which each include a series of longitudinal prisms and grooved structured in order to reduce visible optical defects or other patterns in order to improve optical properties of the stacks (Pg. 10, Paragraph [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the optical susbtrates of Wang which may be acrylics such that they are radiation curable materials as taught by Mullen who also teaches optical stacks with microstructured layers.

Response to Arguments
Applicant’s arguments, see page 4, filed 6/1/2022, with respect to the rejection of claim 11 under 35 U.S.C 103 have been fully considered and are persuasive. In particular, applicant argues that none of the references teaches prism structures being arranged as annular structures as amended. The examiner concedes in that the cited references of Wang, Min, Coggio and Mullen fail to teach this newly presented feature. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Wang in view of Jones. As discussed above, Wang appreciates the prism structures as being adjusted in irregular prims patterns which is further taught by Jones to include annular prism patterns. The current rejection is made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783